IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 :   No. 444 MAL 2017
                                               :
                     Respondent                :
                                               :   Petition for Allowance of Appeal from
                                               :   the Published Opinion and Order of
              v.                               :   the Superior Court at No. 524 MDA
                                               :   2016, at 164 A.3d 1283 (Pa. Super.
                                               :   2017) entered on June 1, 2017,
 TERENCE DWIGHT FORSYTHE,                      :   reversing and remanding the Order
                                               :   of the Lycoming County Court of
                     Petitioner                :   Common Pleas at No. CP-41-CR-
                                               :   0001235-2015 entered on March 1,
                                               :   2016


                                        ORDER



PER CURIAM                                                   DECIDED: July 2, 2019

      AND NOW, this 2nd day of July, 2019, the Petition for Allowance of Appeal is

GRANTED, the order of the Superior Court is VACATED, and the case is REMANDED

to the Superior Court for further consideration in light of our holding in Commonwealth v.

Hlubin, __ A.3d __, 2019 WL 2324272 (Pa. May 31, 2019).